Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Election/Restriction
Applicant’s election of Species I (FIG. 2), without traverse, in the response filed on 7/7/2022 is acknowledged.

Drawings Objection
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 14 and 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara (U.S. Patent Pub. No. 2003/0094682).
	Regarding Claim 1
	FIG. 2 of Shinohara discloses a power semiconductor device module, comprising: a housing (4+13) in contact with a substrate (17), a heatsink (11) and a plurality of power terminals (9), wherein the housing includes a first tab (13b), and a first protrusion (13a), and wherein the first tab contacts the housing and the first protrusion contacts the heatsink. 

	Regarding Claim 2
	FIG. 2 of Shinohara discloses the first protrusion (13a) is a heel.

	Regarding Claim 3
	FIG. 2 of Shinohara discloses the plurality of power terminals (9) are associated with an exterior portion of the housing (4).

	Regarding Claim 4
	FIG. 2 of Shinohara discloses the substrate (17) is enclosed by a central portion of the housing.

	Regarding Claim 5
	FIG. 2 of Shinohara discloses a first screw (12) connected extending through a first screw hole in the first tab (13b), and connecting the first tab to the heatsink (11).

	Regarding Claim 6
	FIG. 2 of Shinohara discloses the first tab (13b) extends from a central portion of the housing (4), wherein the housing includes a second tab, extending from an opposite side of the central portion.

	Regarding Claim 7
	FIG. 2 of Shinohara discloses a second screw hole, disposed within the second tab and a second protrusion, extending between the second tab and the heatsink.

	Regarding Claim 8
	FIG. 2 of Shinohara discloses the second tab (13b) and the second protrusion (13a) are substantially perpendicular in relation to one another.

	Regarding Claim 9
	FIG. 2 of Shinohara discloses the second protrusion (13a) is a heel.

	Regarding Claim 10
	FIG. 2 of Shinohara discloses a second screw (12) extending through the second screw hole of the second tab (13b), and connecting the second tab to the heatsink (11).

	Regarding Claim 14
	FIG. 2 of Shinohara discloses a method for configuring a power semiconductor device: providing a housing having a central portion (4), a first tab (13b), extending laterally from the central portion, and a first protrusion (13a), extending subjacent the first tab; arranging the central portion over a substrate (17), when a heatsink (11) is disposed subjacent the substrate; and connecting the first tab to the heatsink using a first fastener (12) extending through the first tab, wherein the first protrusion spaces the first tab apart from the heatsink after the connecting.

	Regarding Claim 18
	FIG. 2 of Shinohara discloses a power semiconductor device module, comprising: a heatsink (11); a substrate (17), disposed on the heatsink; at least one power semiconductor device (5), disposed on the substrate; and a housing (4+13b) in contact with the substrate, wherein the housing includes a central portion (4), a first tab (13b) extending laterally from the central portion, and a first protrusion (13a), extending subjacent the first tab, wherein at least one of the central portion and the first tab are disposed in contact with the substrate.

Claims 14-18 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (U.S. Patent Pub. No. 2019/0074238).
	Regarding Claim 14
	FIG. 1 of Okada discloses a method for configuring a power semiconductor device: providing a housing having a central portion (10), a first tab (10a), extending laterally from the central portion, and a first protrusion (11a), extending subjacent the first tab; arranging the central portion over a substrate (4), when a heatsink (1-3) is disposed subjacent the substrate; and connecting the first tab to the heatsink using a first fastener (12) extending through the first tab, wherein the first protrusion spaces the first tab apart from the heatsink after the connecting.
 
	Regarding Claim 15
	FIG. 1 of Okada discloses the housing further comprising a second tab (10b), extending laterally from the central portion on an opposite side from the first tab, and a second protrusion (11b), extending subjacent the second tab, the method further comprising: connecting the second tab to the heatsink (1) using a second fastener (12) extending through the second tab, wherein the second protrusion spaces the second tab apart from the heatsink after the connecting.

	Regarding Claim 16
	FIG. 1 of Okada discloses the first tab includes a first screw hole and the second tab includes a second screw hole, wherein the first fastener comprises a first screw, extending through the first screw hole, wherein the second fastener comprises a second screw, extending through the second screw hole.

	Regarding Claim 17
	FIG. 1 of Okada discloses the first protrusion and the second protrusion are arranged in a distal portion of the first tab and the second tab, respectively, the first protrusion and the second protrusion being outside of the first screw hole and the second screw hole, respectively, with respect to the central portion of the housing.

	Regarding Claim 18
	FIG. 1 of Okada discloses a power semiconductor device module, comprising: a heatsink (1-3); a substrate (4), disposed on the heatsink; at least one power semiconductor device (6), disposed on the substrate; and a housing (10) in contact with the substrate, wherein the housing includes a central portion, a first tab (10a) extending laterally from the central portion, and a first protrusion (11a), extending subjacent the first tab, wherein at least one of the central portion and the first tab are disposed in contact with the substrate.

	Regarding Claim 20
	FIG. 1 of Okada discloses a second tab (10b) extending laterally from the central portion, on a side opposite to the first tab, and a second protrusion (11b), extending subjacent the second tab.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Okada (U.S. Patent Pub. No. 2019/0074238), in view of Hayashi (U.S. Patent Pub. No. 2014/0124915).
	Regarding Claim 1
	FIG. 1 of Okada discloses a power semiconductor device module, comprising: a housing (10) in contact with a substrate (4), a heatsink (1-3) and a plurality of power terminals (9), wherein the housing includes a first tab (10a), and a first protrusion (11a), and wherein the first tab contacts the housing.
Okada is silent with respect to “the first protrusion contacts the heatsink”.
FIG. 3 (annotated below) of Hayashi discloses a similar power semiconductor device module, comprising: a housing (600), a heatsink (400) and a plurality of power terminals (650), wherein the housing includes a first tab (T1), and a first protrusion (P1), and wherein the first tab contacts the housing and the first protrusion contacts the heatsink.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Okada, as taught by Hayashi. The ordinary artisan would have been motivated to modify Okada in the above manner for purpose of improving heat dissipation (Para. 5 of Hayashi).
	
    PNG
    media_image1.png
    333
    439
    media_image1.png
    Greyscale

	Regarding Claim 2
	FIG. 1 of Okada discloses the first protrusion (11a) is a heel.

	Regarding Claim 3
	FIG. 1 of Okada discloses the plurality of power terminals (9) are associated with an exterior portion of the housing (10).

	Regarding Claim 4
	FIG. 1 of Okada discloses the substrate (4) is enclosed by a central portion of the housing.

	Regarding Claim 5
	FIG. 1 of Okada discloses a first screw (12) connected extending through a first screw hole in the first tab (10a), and connecting the first tab to the heatsink (1).

	Regarding Claim 6
	FIG. 1 of Okada discloses the first tab (10a) extends from a central portion of the housing (10), wherein the housing includes a second tab (10b), extending from an opposite side of the central portion.

	Regarding Claim 7
	FIG. 1 of Okada discloses a second screw hole, disposed within the second tab (10b) and a second protrusion (11b), extending between the second tab and the heatsink (1).

	Regarding Claim 8
	FIG. 1 of Okada discloses the second tab (10b) and the second protrusion (11b) are substantially perpendicular in relation to one another.

	Regarding Claim 9
	FIG. 1 of Okada discloses the second protrusion (11b) is a heel.

	Regarding Claim 10
	FIG. 1 of Okada discloses a second screw (12) extending through the second screw hole of the second tab (10b), and connecting the second tab to the heatsink (1).

	Regarding Claim 13
	FIG. 1 of Okada discloses the first protrusion (11a) and the second protrusion (11b) are arranged along a distal portion of the first tab (10a) and the second tab (10b), respectively, outside of the first screw hole and the second screw hole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892